Citation Nr: 0709692	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-16 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of receiving VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel



INTRODUCTION

The veteran reportedly had active military service from 
August 1980 to June 1952.  He died in February 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that determined that the appellant was not 
entitled to recognition as the veteran's surviving spouse for 
the purpose of VA death benefits. 

The appellant was afforded a personal hearing at the RO 
before the undersigned Veterans Law Judge in June 2005.  A 
transcript of the hearing is associated with the claims 
folder.  The appellant submitted additional evidence (court 
records) directly to the Board at the time of her hearing.  
She also submitted a waiver of initial RO review of the new 
evidence.  The evidence will therefore be considered in this 
decision. 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  The appellant and the veteran were married during the 
veteran's lifetime.

2.  The appellant's marriage to the veteran was terminated by 
divorce in 1979.

3.  The veteran died in February 2000.






CONCLUSION OF LAW

The criteria are not met for recognition of the appellant as 
the veteran's surviving spouse for VA death benefit purposes.  
38 C.F.R. § 3.50 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002) impose obligations on VA in terms of its duty to notify 
and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Here, under the circumstances presented in this case, it is 
not the factual evidence that is dispositive of the present 
appeal, but rather the application of the law and regulations 
to the undisputed facts.  In such cases, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duties imposed by 38 U.S.C.A. §§ 5103(a) and 5103A are 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) (regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, Court recognizes that neither duty to assist nor 
duty to notify provisions of VCAA are implicated when 
question is limited to interpretation and application of a 
statute).  There does not need to be further discussion of 
VA's duties to notify and assist, and the appellant is not 
prejudiced by the Board going ahead and adjudicating her 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Recognition as Surviving Spouse

The relevant facts in this case are not in dispute and may be 
briefly summarized. The appellant has reported that she and 
the veteran were married for approximately 20 years, and that 
there marriage was terminated by divorce in 1979.  An 
official divorce decree establishes that the marriage between 
the veteran and the appellant was dissolved in March 1979, 
and that they were each "declared to be single and 
unmarried."  

During her personal hearing, the appellant testified about 
the unfortunate circumstances of her marriage to the veteran.  
She said he repeatedly abused her.  She described instances 
of beatings and psychological abuse.  She stated that she 
tried to make the marriage work, but that she eventually had 
no choice but to seek a divorce.  She maintained that she 
sought the divorce out of fear for her life and for the lives 
of her children.  To support this aspect of her claim, the 
appellant submitted a report of the veteran's criminal 
record, a copy of a restraining order she brought against the 
veteran, and documents showing that the veteran violated that 
restraining order.  She also provided a statement from her 
daughter that addressed the veteran's abusive nature.

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits 
purposes, a marriage means a marriage valid under law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2006).  The appellant has the burden to 
establish her status as a claimant.  Sandoval v. Brown, 7 
Vet. App. 7, 9 (1994).

The circumstances of this case are indeed unfortunate.  
Nevertheless, as discussed above, the evidence clearly shows 
the appellant and the veteran were not married to each other 
at the time of his death in February 2000.  Indeed, they had 
not been married for over 20 years.  The appellant has not 
argued to the contrary as to this fact.  A valid marriage 
between the appellant and the veteran at the time of his 
death is a basic requirement for recognition as his surviving 
spouse.  The legal criteria governing the status of a 
deceased veteran's widow as a surviving spouse are clear and 
specific, and the Board is bound by them.  Here, they do not 
provide a basis upon which a favorable decision may be 
rendered.  Moreover, the benefit of the doubt doctrine is 
inapplicable because the issue on appeal involves the 
appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

No other laws or regulations, e.g., those governing "deemed 
valid marriages," are applicable in this case.  See 38 
U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 
3.52, 3.53, 3.54 (2006).

The Board sympathizes with the appellant and by no means 
wishes to minimize the fear and pain she experienced during 
her marriage to the veteran.  However, the Board is bound by 
the law made applicable to it by statute, regulations, and 
the 


precedential decisions of the appellate courts.  


ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


